Citation Nr: 1451551	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  08-05 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), rated as 50 percent disabling prior to July 20, 2012, and 70 percent disabling thereafter. 

2.  Entitlement to service connection for a gastrointestinal (GI) disorder claimed as diverticulitis, to include as secondary to service-connected PTSD.

3.  Entitlement to service connection for Barrett's esophagus, to include as secondary to service-connected PTSD.

4.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU) during the period prior to July 20, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2006, July 2008, and November 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before a Veterans Law Judge (VLJ) at the RO in January 2009.  A transcript of the hearing is of record.  

The Veteran was notified in a March 2013 letter that the VLJ who conducted the January 2009 hearing was no longer employed by the Board.  The March 2013 letter gave the Veteran an opportunity to request a new hearing in accordance with 38 C.F.R. § 20.707 and 20.717 (2014), but also informed him that if no response to the letter was received within 30 days, the Board would assume he did not desire a new hearing.  The Veteran did not respond to the March 2013 letter, and the Board will therefore proceed with the case.

In June 2009 and October 2011, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for additional appellate action.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to October 10, 2006, the Veteran's PTSD most nearly approximated occupational and social impairment with reduced reliability and productivity.

2.  During the period beginning October 10, 2006, the Veteran's PTSD most nearly approximates deficiencies in most areas of work, school, family relationships, thinking, judgment and mood without total occupational and social impairment.

3.  The Veteran's GI disorders, diagnosed as diverticulosis, gastroesophageal reflux disease (GERD), irritable bowel syndrome (IBS), and a hiatal hernia, are aggravated by service-connected PTSD. 

4.  The Veteran's Barrett's esophagus is aggravated by service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for PTSD during the period prior to October 10, 2006 are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for a rating of 70 percent, but not higher, for PTSD during the period beginning October 10, 2006 are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

3.  Service connection is warranted for the chronic GI disabilities, currently diagnosed as diverticulosis, GERD, IBS, and a hiatal hernia, as secondary to service-connected PTSD.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.310. 

4.  Service connection is warranted for Barrett's esophagus as secondary to service-connected PTSD.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.310. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Initial Rating PTSD

Service connection for PTSD was granted in the September 2006 rating decision on appeal.  An initial 50 percent evaluation was assigned effective July 26, 2005.  An increased 70 percent evaluation was awarded in a November 2012 rating decision effective July 20, 2012.  The Veteran contends that an increased rating is warranted as his PTSD is productive of severe symptoms and severe occupational and social impairment.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the initial evaluation period.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).

The Veteran's PTSD is currently evaluated as 50 percent disabling prior to July 20, 2012 and 70 percent disabling thereafter under Diagnostic Code 9411, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the general rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

After review of the evidence, the Board finds that a 70 percent rating is warranted for severe PTSD during the period beginning October 10, 2006.  Prior to this date, the currently assigned 50 percent evaluation is appropriate for symptoms and impairment that most nearly approximate moderate.  

Before October 10, 2006, the Veteran manifested many of the symptoms specifically contemplated by a 50 percent evaluation under the general rating formula.  Treatment records from the Gainesville VA Medical Center (VAMC) document complaints of PTSD symptoms including disturbances to motivation and mood, difficulty establishing and maintaining work and social relationships, and  panic attacks more than once a week.  The Veteran also identified more general symptoms of PTSD including outbursts of anger, irritability, hypervigilance, flashbacks, nightmares, and isolative behavior.  

The VAMC clinical records also document sustained improvement in the Veteran's PTSD manifestations throughout the claims period due to regular therapy and medication.  The Veteran reported a history of panic attacks during his initial psychiatric assessment in January 2006, but the attacks were soon characterized as resolved or in remission due to the Veteran utilizing various therapy techniques.  He was also able to socialize more and attend crowded events such as a Daytona 500 race in February 2006 and travel on a family vacation in September 2006.  The Veteran reported that he was still stressed during these activities, but his family members and friends commented on how he seemed more relaxed and better able to cope.  Despite the Veteran's reliance on alcohol and Xanax during this period, his VA therapist's notes document sustained progress in therapy.

The Veteran's occupational and social impairment during this period is also consistent with moderate PTSD symptoms and most nearly approximates reduced reliability and productivity.  Prior to October 10, 2006, the Veteran worked full-time and was self-employed as a co-owner and partner in a dry wall company. He did not report any specific problems to occupational functioning at VA therapy sessions during this period and stated in January 2006 that he tended to be a "workaholic" as a way of isolating himself.  With respect to social functioning, the Veteran reported having problems with irritability and confrontations with people, but experienced some improvement during the claims period due to his participation in therapy.  In February 2006, the Veteran stated that therapy had led to noticeably improved social relationships and an ability to better express his emotions.  Similarly, he noted in June 2006 that his relationship with his wife continued to improve.  The Veteran clearly experienced impairment to social functioning during the period prior to October 10, 2006 with emotional numbness and outbursts of anger, but the Board finds that such impairment is no more than moderate based on the Veteran's documented improvement with therapy and medication.  Therefore, during the period prior to October 10, 2006, the Veteran's manifestations of PTSD most nearly approximated moderate and the criteria associated with the currently assigned 50 percent evaluation.  

The Board notes that the Global Assessment of Functioning (GAF) scores assigned during the period prior to October 2006 indicate the presence of serious PTSD symptoms.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2014)), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  The Veteran's VA psychologist assigned GAF scores range from 48-50 during this period, associated with serious symptoms.  Id.  

The Board finds that the assigned GAF scores of 48-50 are not consistent with the Veteran's symptom presentation as recorded in the VAMC treatment records.  As noted above, the Veteran's treating psychologist noted improvement in the service-connected PTSD as early as the Veteran's second therapy session in January 2006.  The improvement in symptoms continued throughout the period prior to October 10, 2006, with the Veteran experiencing a consistent decrease and cessation of panic attacks, an improved mood and affect in March 2006, and a better relationship with his spouse in June 2006.  He continued to manifest some troubles with PTSD: in April 2006 he reported an incident of explosive anger at his neighbor and in May 2006 he experienced a relapse of alcohol abuse.  However, the VAMC psychologist consistently found that the Veteran was making progress controlling his symptoms and the Veteran reported that he was able to utilize various therapeutic techniques to help regulate his anger and anxiety.  

In addition, the DSM-IV's description of the symptoms and impairment associated with GAF scores in the range of 48-50 is also not consistent with the Veteran's actual PTSD manifestations.  Examples of serious symptoms contemplated by a score of 48-50 include "suicidal ideation, severe obsessional rituals, frequent shoplifting" and examples of serious social and occupational impairment are noted as "no friends, unable to keep a job."  DSM-IV at 47.  The Veteran clearly did not manifest PTSD symptoms of this severity and was able to work full time throughout the relevant period.  His social functioning was also better than that suggested by the assigned score as he was able to attend various large public and family events.  The Board therefore finds that the contents of the VAMC clinical records, which include specific details regarding the Veteran's symptoms, are a more accurate representation of the true severity of his PTSD than a GAF score unaccompanied by any explanation or context.  The Board therefore finds that the Veteran's PTSD symptoms were of moderate severity during the period prior to October 10, 2006. 

With respect to the period beginning October 10, 2006, the Board finds that the Veteran demonstrated a worsening of his PTSD and an increased 70 percent evaluation is appropriate.  During an October 10, 2006 therapy session at the VAMC, the Veteran reported that he stopped taking his anti-depressant four weeks earlier and was now experiencing depression, fatigue, and periodic suicidal ideation.  The Veteran's spouse was in attendance at the session and noted that despite the Veteran's general improvement, she was concerned about his increased depression and re-experiencing symptoms.  Unlike the period prior to October 10, 2006 when the service-connected PTSD improved with therapy, during this period the Veteran's symptoms and impairment began to decline and his symptoms of anger, depression, nightmares, and anxiety worsened.  During a December 2007 VA examination, the Veteran reported that his symptoms were getting worse and his symptoms were described as severe by VA therapists at the Gainesville and Syracuse VAMCs throughout the claims period.  

The criteria for a 70 percent rating for a psychiatric disability are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  During the period beginning October 10, 2006, the Veteran experienced a consistently depressed and anxious mood, an increasingly strained relationship with his wife, and problems with judgment and thinking due to increasing anger, irritability, and passive suicidal ideation.  As discussed in more detail below, the Veteran also experienced a worsening of his occupational functioning and stopped working in his self-owned drywall business in January 2008.  He also manifested several of the symptoms specifically associated with a 70 percent rating during this period including suicidal ideation, depression affecting the ability to function independently, difficulty in adapting to stressful circumstances (including work or a work-like setting), and an inability to establish and maintain effective relationships.

The Veteran's GAF scores also reflect worsening symptoms and functioning during the period beginning October 10, 2006.  His GAF scores during this period were consistently in the range of 43-50, consistent with serious symptoms and impairment.  The Veteran's lowest score of 30 (associated with serious impairment  in communication or judgment or inability to function in almost all areas) was assigned during a period of hospitalization at the at the Gainesville VAMC in February 2009 for severe suicidal ideation.  The Veteran was found to improve with group therapy and his GAF score upon discharge was 50.  His highest GAF score of 65 was assigned during an initial therapy session at the Syracuse VAMC where the Veteran received treatment from May 2009 to December 2009; he underwent treatment at this facility during a temporary move to New York following his brother's stroke.  However, for the most part, the Veteran's GAF scores during the period beginning October 10, 2006 are consistent with serious symptoms and a 70 percent evaluation. 

The record also establishes the presence of severe occupational and social impairment.  In October 2006, the Veteran reported having problems with his business partner due to  an increase in PTSD symptoms.  In November 2007, he stated that he was missing more than a week of work a month and could not control his temper around clients; on one occasion, he attacked a client's supervisor.  The Veteran and his business partner dissolved their work relationship on January 1, 2008, and he has not worked since that time.  The Veteran's relationship with his wife also deteriorated during this period.  Upon VA examination in July 2012, he described their relationship as "strained" and stated that he had very few significant social relationships.  He lost interest in all of his former activities and hobbies and stated during the March 2010 VA examinations that he preferred to isolate himself from others during times of stress.  The Veteran therefore clearly experienced severe occupational and social impairment due to PTSD during this period.  

The Board has considered whether a 100 percent rating is appropriate for PTSD during the period prior to October 10, 2006.  Initially, the Board notes that the Veteran does not manifest any of the specific symptoms associated with a 100 percent rating, to include delusions or hallucinations, gross impairment in thought processes or communication, or memory loss severe enough to result in forgetting the names of close relatives, the Veteran's own occupation, or own name.  However, the Veteran is entitled to a 100 percent rating if his service-connected PTSD causes total occupational and social impairment, regardless of whether he has some, all, or none of the symptoms listed in the rating formula, and regardless of whether his symptoms are listed in the Rating Schedule.  See Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002); see also Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  

In this case, the Veteran does not manifest total occupational and social impairment due to PTSD. Although he stopped working in January 2008 due partly to his anxiety and inability to control his temper, the evidence establishes that the Veteran's inability to work is due to a combination of his physical and mental disabilities.  In December 2007, the Veteran reported that he had missed 10 weeks of work, but attributed it to his GI problems.  The December 2007 VA examiner concluded that the Veteran's end of his work partnership could not be attributed solely to PTSD.  The March 2010 and July 2012 VA examiners both also specifically found that the Veteran had not worked since 2008 due to a combination of physical and mental disabilities.  The Board also notes that the Veteran remained married to his wife of over 40 years throughout the claims period and despite characterizing their relationship as strained in July 2012, they have remained close.  

The March 2010 VA examination report includes a finding that the Veteran was totally impaired to occupational and social functioning.  However, the Board finds that this conclusion is not consistent with the specific contents of the examination report or the other evidence of record.  The VA examiner assigned a GAF score of 50, consistent with serious, but not total, impairment.  The examiner also specifically noted that the Veteran's likelihood of finding and sustaining employment was limited due to a combination of his mental and physical disabilities.  Additionally, as discussed above, the Veteran remained close to his wife throughout the relevant claims period and has never manifested hallucinations, delusions, obsessional rituals, or any other similar impairment to thought processes.  His PTSD symptoms, while severe, clearly are not of similar severity, frequency, and duration as those contemplated by a 100 percent rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  The Board therefore finds that the Veteran's PTSD most nearly approximates a 70 percent schedular evaluation during the period beginning October 10, 2006.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's PTSD is manifested by symptoms such as flashbacks, outbursts of anger, passive suicidal ideation, and occupational and social impairment.  In addition, the record does not indicate that the Veteran manifests an additional disability that is attributable to the combined effect of his multiple service-connected conditions.  See Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  As the Veteran's PTSD and its manifestations are contemplated by the rating criteria, a referral for consideration of an extraschedular rating is not warranted.  The rating criteria are adequate to evaluate the disability on appeal and the record does not demonstrate an exceptional circumstance where the evaluation of the individual condition fails to capture all the symptoms of the service-connected disability.  Id.


Service Connection Claims

The Veteran contends that service connection is warranted for various chronic GI disorders and Barrett's esophagus as the conditions are related to active duty service, or in the alternative, are permanently aggravated by anxiety and stress associated with his service-connected PTSD.  

The medical evidence establishes the presence of several GI disorders; in May 1997, a flexible sigmoidoscopy confirmed the presence of mild to moderate diverticulosis and the Veteran underwent a low anterior resection of his colon in July 1997.  Treatment records from various VA facilities and the Veteran's private GI physician document diagnoses of GERD, IBS, and a hiatal hernia.  Upper endoscopies performed in September 2007 and April 2011 also confirmed the presence of Barrett's esophagus.  

The Board also finds that the lay and medical evidence is at least in equipoise regarding whether the Veteran's PTSD has aggravated his GI and esophageal disorders.  Weighing against the claim are opinions of various VA examiners dated in December 2007, January 2011, and July 2012 finding that the Veteran's conditions are not caused by or aggravated by active service or service-connected PTSD.  However, the July 2012 VA examiner also observed that it would require mere speculation to determine the precise degree or additional contribution of the Veteran's PTSD on his GERD and Barrett's esophagus.  Weighing in favor of the claim are January 2009 and March 2011 statements from the Veteran's private family doctor and GI physician noting that the Veteran's PTSD is the cause of his increased GI symptoms, such as nausea and vomiting.  Additionally, the Veteran's personal VA doctor and psychologist provided medical opinions in support of the claim in November 2011.  The Board also notes that the Veteran has consistently reported anxiety-related nausea and vomiting while receiving treatment for PTSD throughout the claims period, and he and his wife testified in January 2009 that his stress and anxiety worsened his GI problems.  The Veteran has also submitted various internet articles identifying to a possible relationship between anxiety and abdominal pain and various GI conditions.  While the articles are broad and general in scope, they lend some support to the Veteran's claims.  The Board therefore finds that the evidence is at least in equipoise regarding the question of whether the Veteran's stress and anxiety from his PTSD has aggravated his claimed GI and esophageal conditions.  The Board will accordingly resolve reasonable doubt in favor of the Veteran and grant the claims.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.   VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

With respect to the claims for service connection, VA has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claims.  

Regarding the claim for an increased rating for PTSD, the Veteran initiated an appeal regarding the initial rating assigned following an award of service connection.  The claim for service connection for PTSD is now substantiated and the filing of a notice of disagreement (NOD) as to the September 2006 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2014).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a NOD in response to a decision on a claim, the agency of original jurisdiction (AOJ) must take development or review action it deems proper under applicable regulations and issue a statement of the case (SOC) if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the NOD.  However, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  The October 2007 SOC, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under the diagnostic code.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation assigned by the RO.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, records from the Social Security Administration (SSA), and private medical records.  Additionally, the Veteran was provided proper VA examinations and medical opinions, most recently in July 2012, in response to his claim for an increased rating.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD during the period prior to October 10, 2006 is denied.

Entitlement to a rating of 70 percent, but not higher, for PTSD during the period beginning October 10, 2006 is granted.

Entitlement to service connection for chronic GI disabilities, currently diagnosed as diverticulosis, GERD, IBS, and a hiatal hernia, as secondary to service-connected PTSD is granted.

Entitlement to service connection for Barrett's esophagus as secondary to service-connected PTSD is granted.
REMAND

The Veteran is now in receipt of an increased rating for PTSD and service connection for various GI and esophageal disabilities.  The Board finds that the claim for TDIU for the period prior to July 20, 2012 should be remanded to the AOJ for readjudication following implementation of the Board's current decision and the assignment of disability ratings and effective dates for the newly service-connected conditions.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim for entitlement to TDIU for the period prior to July 20, 2012 following implementation of the Board's current decision and the assignment of disability rating and effective dates for the awards of service connection for chronic GI and esophageal conditions.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


